Citation Nr: 9926582	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-32 437	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection and a 
noncompensable rating for deafness.  

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the Court addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection--which describes the present 
case--and a claim for an increased rating of a service 
connected disability.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  


REMAND

The veteran's bilateral hearing loss has been assigned a 
noncompensable rating pursuant to Diagnostic Code 6100.  In 
this regard, the Board notes that during the pendency of this 
appeal, the VA issued new regulations for evaluating diseases 
of the ears, effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  The Court has held that, where laws 
or regulations change after a claim has been filed or 
reopened, and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski , 1 Vet. App. 308 
(1991).  These regulations had not been published or become 
effective at the time the RO issued the decision awarding a 
noncompensable evaluation, or at the time of the most recent 
supplemental statement of the case, in October 1998.  
Therefore, since the revised regulations have not been 
applied by the RO, a remand is warranted for the 

RO to consider the veteran's claim under both the old and new 
criteria specifically include consideration as to the 
applicability of the revised 38 C.F.R. § 4.86.  Additionally, 
a supplemental statement of the case addressing the new 
rating criteria is required.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.29, 19.31(1998). 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should review the record and 
readjudicate the veteran's claim, 
considering both the old and new rating 
criteria and applying those more 
favorable to the veteran.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
which addresses the new criteria and they 
should be given a reasonable period of 
time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


